COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        In re Schindler Elevator Corporation
Appellate case number:      01-21-00177-CV
Trial court case number:    2018-56368
Trial court:                129th District Court of Harris County
       On April 9, 2021, H. Christopher Bartolomucci, filed a motion for admission pro
hac vice seeking admission to appear before the Court in this appeal on behalf of relator,
Schindler Elevator Corporation. Christopher Trent, a licensed Texas attorney, and local
counsel for relator, filed a motion in support of Mr. Bartolomucci’s pro hac vice motion.
The motion conforms to Rule XIX of the Texas Rules Governing Admissions to the Bar of
Texas. See TEX. RULES GOVERN. BAR ADM’N R. XIX(a) (West 2018).
        The motion in support of Mr. Bartolomucci’s pro hac vice motion includes a
certificate of conference stating that no party is opposed to the relief sought by the motion
for admission pro hac vice. See TEX. R. APP. P. 10.3. Accordingly, the motion for
admission pro hac vice of H. Christopher Bartolomucci is granted.
       It is so ORDERED.

Judge’s signature: ____/s/ Amparo Guerra________
                    Acting individually  Acting for the Court

Date: __April 15, 2021____